DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's arguments regarding examiner’s requirement for restriction/election, in the reply filed on 6/16/2022, have been considered and are persuasive.  Therefore, requirement for restriction/election has been withdrawn.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Patrick Muffo, on 6/23/2022.

The application has been amended as follows: 

Claim 9 (amended):  The suppressor of claim 1, wherein the suppressor inlet is substantially circular.

Claim 10 (amended):  The suppressor of claim 9, wherein the suppressor outlet is substantially circular.

Claim 11 (amended):  The suppressor of claim 9, wherein the suppressor inlet is substantially non-circular.
Claim 12 (amended):  The suppressor of claim 1, wherein the suppressor outlet is substantially non-circular.
Claim 13 (amended):  The suppressor of claim 12, wherein the suppressor inlet and suppressor outlet are elongated.

Claim 14 (amended):  The suppressor of claim 1, wherein the suppressor outlet has a cross-section including a plurality of lobes.
Claim 15 (amended):  The suppressor of claim 1, further comprising an annular chamber located between the nozzle liner and suppressor.

Claim 16 (amended):  The suppressor of claim 1, wherein a suppressor inlet diameter is larger than a nozzle liner outlet diameter so as to create a stepped interface between the nozzle liner and the suppressor.
Claim 17 (amended):  A method of reducing operational back pressure by using the suppressor of claim 1.

Claim 18 (amended):  The suppressor of claim 1, further comprising an embedded identification device allowing identification of the nozzle.

Claim 26 (amended):  The suppressor of claim 1, wherein the nozzle liner is composed of a material and the suppressor is also composed of the material.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Gibel (US Pat. 3762653) discloses a suppressor for use in a nozzle having a nozzle liner with a liner inlet receiving air or fluid and a liner outlet distributing the air or fluid, the suppressor comprising: a suppressor inlet located adjacent the liner outlet at a first end of the suppressor and receiving the air or fluid from the liner outlet; a suppressor outlet located at a second end of the suppressor opposite the first end; and a suppressor body extending from the suppressor inlet to the suppressor outlet.  
However, Gibel fails to teach the combination of a suppressor for use in a nozzle having a nozzle liner with a liner inlet receiving air or fluid and a liner outlet distributing the air or fluid, the suppressor comprising: a suppressor inlet located adjacent the liner outlet at a first end of the suppressor and receiving the air or fluid from the liner outlet; a suppressor outlet located at a second end of the suppressor opposite the first end; a suppressor body extending from the suppressor inlet to the suppressor outlet; an entrance length extending from the suppressor inlet in an axial direction and having an entrance length cross-sectional area that increases along the entrance length as a distance from the suppressor inlet increases; and an interface located at an intersection of the entrance length and the exit length, wherein the exit length extends from the interface to the suppressor outlet.
Regarding independent claim 5, the prior art of record, Gibel discloses a nozzle comprising: a nozzle jacket having a first jacket end and a second jacket end opposite the first jacket end; a nozzle liner disposed within the jacket proximate the first end, the nozzle liner having a liner inlet receiving air or fluid and a liner outlet distributing the air or fluid, and a liner body extending therebetween; a suppressor including: a suppressor inlet located adjacent the liner outlet at a first end of the suppressor and receiving the air or fluid from the liner outlet; a suppressor outlet located at a second end of the suppressor opposite the first end; and a suppressor body extending from the suppressor inlet to the suppressor outlet.  
However, Gibel fails to teach the combination of a nozzle comprising: a nozzle jacket having a first jacket end and a second jacket end opposite the first jacket end; a nozzle liner disposed within the jacket proximate the first end, the nozzle liner having a liner inlet receiving air or fluid and a liner outlet distributing the air or fluid, and a liner body extending therebetween; a suppressor including: a suppressor inlet located adjacent the liner outlet at a first end of the suppressor and receiving the air or fluid from the liner outlet; a suppressor outlet located at a second end of the suppressor opposite the first end; a suppressor body extending from the suppressor inlet to the suppressor outlet; an entrance length extending from the suppressor inlet in an axial direction and having an entrance length cross-sectional area that increases along the entrance length as a distance from the suppressor inlet increases; an exit length extending from the entrance length; and an interface located at an intersection of the entrance length and the exit length, wherein the exit length extends from the interface to the suppressor outlet.  The distinct features, as disclosed in independent claims 1 and 5 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL KIM/Primary Examiner, Art Unit 2654